          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


 TROY D. GERMAN,                           )
                                           )
               Plaintiff,                  )
                                           )
 -vs-                                      )      Case No. CIV-19-0751-F
                                           )
 BILLY D. “RUSTY’ RHOADES,                 )
 Individually, et al.,                     )
                                           )
               Defendants.                 )

                                      ORDER

        This action alleges civil rights claims under 42 U.S.C. § 1983 against four
defendants, all of whom are sued in their individual capacities only, and all of
whom move to dismiss this action under Rule 12(b)(6), Fed. R. Civ. P. Doc. no. 9.
Plaintiff has responded, objecting to dismissal. No reply brief was filed. The
motion will be denied for the reasons stated below.
                                     Standards
        The inquiry under Rule 12(b)(6) is whether the complaint contains enough
facts to state a claim for relief that is plausible on its face. Ridge at Red Hawk,
L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir., 2007), quoting Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 547 (2007). To survive a motion to dismiss, a
plaintiff must nudge his claims across the line from conceivable to plausible. Id.
The mere metaphysical possibility that some plaintiff could prove some set of facts
in support of the pleaded claims is insufficient; the complaint must give the court
reason to believe that this plaintiff has a reasonable likelihood of mustering factual
support for these claims. Ridge at Red Hawk, 493 F.3d at 1177. In conducting its
review, the court assumes the truth of the plaintiff’s well-pleaded factual
allegations and views them in the light most favorable to the plaintiff. Id. Pleadings
that are no more than legal conclusions are not entitled to the assumption of truth;
while legal conclusions can provide the framework of a complaint, they must be
supported by factual allegations. Ashcroft v. Iqbal, 556 U.S.662, 664 (2009).
When there are well-pleaded factual allegations, a court should assume their
veracity and then determine whether they plausibly give rise to an entitlement to
relief. Id. The court will disregard mere “labels and conclusions” and “[t]hreadbare
recitals of the elements of a cause of action” to determine if what remains meets
the standard of plausibility. Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.
“Determining whether a complaint states a plausible claim for relief will … be a
context-specific task that requires the reviewing court to draw on its judicial
experience and common sense.” Id. at 679.
      Some of defendants’ arguments assert qualified immunity as a basis for
dismissal. When qualified immunity is raised at the Rule 12(b)(6) stage, it is the
defendant’s conduct as alleged in the complaint that is scrutinized. See, Doe v.
Woodard, 912 F.3d 1278, 1288 (10th Cir. 2019), citing Behrens v. Pelletier, 516
U.S. 299, 309 (1996). Thus, it is the pleadings, not the evidence or the actual facts,
that determine the issue. Moreover, when a defendant asserts qualified immunity
at the pleadings stage, the court must allow plaintiff an opportunity to come forward
with either alleged facts, or proposed amended factual allegations, which show both
that the defendant’s alleged conduct violated the law, and that the law in question
was clearly established when the alleged violation occurred. Pueblo Neighborhood




                                          2
Health Centers, Inc. v. Losavio, 847 F.2d 642, 646 (10th Cir. 1988).1 Unless such
a showing is made, the defendant prevails on his qualified immunity defense. Id.
Relying on generalizations or on the broad history of a constitutional amendment
or statute is insufficient for determining that a right is clearly established. See,
Ashcroft v. Al-Kidd, 563 U.S. 731, 742 (2011) (“We have repeatedly told courts
… not to define clearly established law at a high level of generality. … The general
proposition, for example, that an unreasonable search or seizure violates the Fourth
Amendment is of little help in determining whether the violative nature of
particular conduct is clearly established.”)
                               Summary of the Complaint
       Plaintiff is Troy D. German, who is alleged to have retired from the
Oklahoma Highway Patrol (OHP) at the rank of Captain.
       Defendants are Billy D. “Rusty” Rhoades, who allegedly resigned (in lieu of
termination) from his position as Commissioner of the Department of Public Safety
(DPS); Michael Harrell, who allegedly resigned (in lieu of termination) from his
position as Chief of the OHP; Brian Orr, who allegedly remains employed as a
Captain in the OHP; and Megan Simpson, who is alleged to have resigned (in lieu
of termination) from her position as General Counsel and Chief of Administration
with DPS. Doc. no. 1, ¶¶ 1-5.
       The First Amended Complaint (doc. no. 3, hereafter “complaint”) alleges
four § 1983 claims: 1) retaliatory prosecution in violation of the First Amendment
to the United States Constitution; 2) abuse of process in violation of the Fourth
Amendment to the United States Constitution; 3) malicious prosecution in violation


1
  Plaintiff has been afforded this opportunity, as plaintiff has filed a response brief which
identifies the allegations and law plaintiff relies on to defeat defendants’ qualified immunity
arguments.



                                              3
of the Fourth Amendment to the United States Constitution; and 4) a civil
conspiracy to bring false blackmail charges against the plaintiff. All four claims
are alleged against all four defendants.
        The claims are based on allegations regarding a cheating scheme within OHP
which helped Orr attain the rank of Captain, followed by defendants’ falsification
and fabrication of evidence in order to bring a false blackmail charge against
plaintiff after plaintiff reported the cheating scheme to persons inside and outside
OHP.
        According to the complaint, Orr was given information about questions he
would be asked during interviews for the position of Captain. The complaint
alleges that Rhoades called Orr in the presence of Harrell, after which Rhoades
handed the phone to Harrell who then provided Orr with four questions Orr would
be asked during a board interview for a Troop A Captain position. Doc. no. 3,
¶¶27-40. The complaint also alleges that Rhoades provided Orr with the questions
and answers for purposes of a board interview for a Troop R Captain position. Id.,
¶ 59.
        The complaint alleges Orr told plaintiff about the information he had
received regarding the Troop A board interview, including Harrell’s involvement
in the cheating scheme. Id., ¶¶ 41, 44, 49. The complaint alleges numerous
communications or meetings in which plaintiff brought the alleged cheating
scheme to the attention of people within the agency (some of whom were allegedly
involved in the scheme) in an effort to effect positive change at OHP, as well as
meetings plaintiff had with the OSBI and members of the state legislature in which
the cheating scheme was discussed. See, e.g., Id., ¶¶ 50, 51, 56, 61, 65, 68, 71, 74.
        The complaint alleges that after plaintiff reported the cheating scheme,
Rhoades and Simpson concocted a false story, claiming plaintiff had been involved



                                           4
in blackmailing Rhoades. The complaint alleges this was an effort to discredit
plaintiff’s contentions about the cheating scheme and also to save Rhoades’ career.
Id., ¶ 85. The complaint alleges that after Simpson told Harrell that plaintiff had
blown the whistle on the cheating, Rhoades, Harrell and Simpson agreed to
participate in a conspiracy against plaintiff, by which they would contend that
plaintiff had attempted to extort or blackmail Rhodes. Id., ¶ 89. The complaint
alleges that Rhoades, Harrell and Simpson also met with Orr to coordinate their
false stories. Id., ¶ 90. The complaint alleges that Rhoades, Harrell and Orr made
false statements to investigators, to Governor-elect Stitt, and to others. Id., ¶¶ 91-
100. The complaint alleges that Orr repeated these false statements to Stitt and
others, and also repeated the false statements in sworn testimony. Id., ¶ 100.
      The complaint alleges that Rhoades, Harrell and Simpson met with District
Attorney David Prater and that Rhoades described his allegations of blackmail
against plaintiff to Prater, after which Prater stated he believed Rhoades was lying
and that the only potential criminal acts he had heard in Rhoades’ description of
events was that of Rhoades and Harrell. Id., ¶¶ 105-108. The complaint alleges
that Rhoades asked Prater to file blackmail charges against plaintiff, and that
Simpson stated the allegations clearly met the definition of blackmail. Id., ¶¶ 111-
113. The complaint alleges that Prater stated that if Rhoades believed he was being
blackmailed, Rhoades should have the matter investigated and that after the
investigation Prater would review it to consider whether plaintiff had committed
any criminal acts. Id., ¶ 118. The complaint alleges that after the meeting, Prater
contacted the Oklahoma Attorney General’s Office and advised that they should be
skeptical of any potential charges brought by OHP against plaintiff. Id., ¶ 121.
      The complaint alleges that during this time plaintiff was in the process of
interviewing for the position of Director of the Oklahoma Department of



                                          5
Emergency Management. The complaint alleges that on the day before plaintiff
was to interview with Governor-elect Stitt, OHP executed multiple search warrants
based on the false accusations of blackmail. Id., ¶¶ 122-25. The complaint alleges
that plaintiff’s property and records were seized and that OHP members conducted
several custodial interrogations of plaintiff. Id., ¶¶ 126-28. The complaint alleges
that OHP seized and detained plaintiff without an arrest warrant and without
probable cause to justify an arrest. Id., ¶ 129.
      The complaint alleges that after Prater declined to file charges against
plaintiff, defendants Rhoades, Harrell and Simpson prevailed upon the Oklahoma
Attorney General to use the multi-county grand jury to investigate plaintiff’s
purported blackmail. Id., ¶ 130. The complaint alleges that plaintiff was indicted
on one count of “extortion/blackmail,” following which plaintiff was taken to the
Oklahoma County Detention Center. Id., ¶¶ 131-33. The complaint alleges that
the indictment was dismissed and re-filed by information, and that the charge was
ultimately dismissed prior to plaintiff’s preliminary hearing. Id., ¶¶ 134-35.
      The complaint alleges that prior to the dismissal of the charge, Prater met
with the Assistant Attorney General who was prosecuting the case. Id., ¶ 136. The
complaint alleges that Prater told the Assistant Attorney General that Prater
believed the only potential criminal actions were those committed by Rhoades and
Harrell. Id., ¶ 137. The complaint alleges that Prater also told the Assistant
Attorney General that he (Prater) would be testifying as a favorable witness for the
plaintiff at the upcoming preliminary hearing. Id. The complaint alleges that the
charges were dismissed with the firm and definite conviction that plaintiff was
innocent. Id., ¶138.
      The complaint alleges that Rhoades, Harrell and Simpson were given options
to retire, resign or be terminated, and that they resigned. Id., ¶¶ 141-42.



                                          6
       The complaint alleges that in addition to their retaliatory and malicious
prosecution of the plaintiff, Rhoades, Harrell and Simpson took punitive actions
against other members of the OHP who had supported plaintiff. Id., ¶¶ 143-44.
                                         Discussion
       Defendants’ arguments for dismissal are set out in Proposition III of their
moving brief.
       Proposition III.A. Defendants argue that any pendent state-law claims
should be dismissed for failure to comply with the Oklahoma Governmental Tort
Claims Act (OGTCA). No state-law claims are alleged in this action. In addition,
compliance with the OGTCA is not required to bring § 1983 claims. See, Tiemann
v. Tul-Center, Inc., 18 F.3d 851, 853 (10th Cir. 1994) (district court erred in
concluding OGTCA immunized defendants from § 1983 liability; conduct by
persons acting under color of state law which is wrongful under § 1983 cannot be
immunized by state law). This ground for dismissal is rejected.
       Proposition III.B. Defendants make a series of arguments based on their
contention that after eliminating allegations that are merely conclusory, plaintiff is
not left with sufficient alleged facts to sustain his causes of action against any of
the individual defendants.
       Proposition III. B. (1) (A). Defendants argue the Whistleblower Protection
Act does not apply. No claim for relief is alleged under the Whistleblower
Protection Act, and this ground for dismissal is rejected.
       Proposition III. B. (1) (B). Defendants argue that their alleged conduct is
not a matter of public concern.             This argument relates to plaintiff’s First
Amendment claim (the first cause of action).2 The court rejects this argument


2
  To the extent plaintiff intended this argument as a basis for dismissing a claim brought under
the Whistleblower Protection Act, the court notes, again, that no such claim is alleged.



                                               7
because the circumstances of plaintiff’s speech—plaintiff’s exposure of a cheating
scheme to promote defendant Orr within the OHP—plausibly show the speech to
be on a topic of public concern. See generally, Brammer-Hoelter v. Twin Peaks
Charter Academy, 492 F.3d 1192, 1206 (10th Cir. 2007) (“Speech concerning
potential illegal conduct by government officials is inherently a matter of public
concern.”).3
       Proposition III. B. (2). Defendants argue that the complaint fails to allege a
claim against defendant Rhoades. Defendants point out that when a plaintiff sues
a supervisor under § 1983, the plaintiff must allege facts to show personal
participation in the constitutional violation by the supervisor and facts to show the
supervisor took those acts with the requisite state of mind. This argument for
dismissal is wholly without merit and is rejected. The complaint is replete with
allegations which plausibly show Rhoades’ personal involvement in the alleged
constitutional violations and which meet any applicable state of mind standard. For
example, the complaint alleges that after plaintiff reported the cheating scandal,
Rhoades provided false information about plaintiff’s purported blackmail to Stitt
and to Prater; that Rhoades asked Prater to file charges; that after Prater declined
to file charges, Rhoades, Harrell and Simpson prevailed upon the Oklahoma
Attorney General to use the grand jury to investigate plaintiff; and that Rhoades,
Harrell and Simpson met with Orr to coordinate their false stories in order to falsely
accuse plaintiff of extortion or blackmail.
       Propositions III. B. (3), (4), (5). Defendants argue the complaint does not
allege facts sufficient to show the personal involvement and requisite state of mind

3
  Plaintiff’s response brief argues that the cheating exposed by plaintiff was illegal because it
violated the Oklahoma Personnel Act, the purpose of which is to ensure the hiring and
advancement of public employees in accordance with principles of merit and fitness. Plaintiff
also argues that the cheating violated various policies and ethical standards.



                                               8
of Harrell, Orr or Simpson. The court rejects this argument. The complaint
includes allegations which plausibly show the requisite involvement and state of
mind of these defendants. To cite just one of those allegations here, the complaint
alleges, for example, that Rhoades, Harrell and Simpson met with Orr “to
coordinate their false stories” in order to falsely accuse plaintiff of extortion or
blackmail. Id., ¶ 90.
      Proposition III.C. Defendants argue the first amendment retaliatory arrest
claims (the first cause of action) as well as the malicious prosecution claims alleged
under the Fourth Amendment (the third cause of action) fail because the complaint
does not allege any facts which identify an absence of probable cause with respect
to the blackmail charge brought against plaintiff. The court rejects this argument.
The complaint sets out numerous facts which, when read together, plausibly allege
an absence of probable cause. For example, pertinent to the first amendment claim,
the complaint alleges that all four defendants concocted a false accusation of
blackmail against plaintiff in order to cause his prosecution, and alleges that
defendants did so in response to plaintiff’s protected conduct. Doc. no. 3, ¶¶ 149-
51. Pertinent to the fourth amendment malicious prosecution claim, the complaint
alleges: that Simpson, Rhoades and Harrell concocted the false story of blackmail
and the false denials of cheating, in return for which Simpson received favorable
treatment in the form of a promotion; that Orr testified falsely; and that based on
this false and fabricated evidence the grand jury indicted plaintiff. Id., ¶¶ 164-67.
      Proposition III. D. Defendants argue they are entitled to qualified immunity,
making two specific arguments.
      First, in Proposition III. D. (1), defendants argue the complaint makes no
showing of protected speech because the alleged statements plaintiff made when
he reported the cheating scheme were statements pursuant to plaintiff’s official



                                          9
duties.    This qualified immunity argument is presumably aimed at the first
amendment retaliation claim (the first cause of action). Defendants contend the
speech in question was about an internal hiring process and thus was employee-
speech, which is not protected by the First Amendment.4 Thus, within the qualified
immunity context, defendants appear to argue that there are no allegations of a
constitutional violation.
       The court rejects this argument for dismissal. The complaint alleges facts
which, if proven, plausibly show that plaintiff’s reports about the cheating scheme
constituted speech which was not in furtherance of any duties plaintiff was paid or
obliged or commissioned to perform as part of his employment. See generally,
Brammer-Hoetler, 492 F.3d 1192, 1204 (“not all speech that occurs at work is made
pursuant to an employee’s official duties”; “[n]or is all speech about the subject
matter of an employee’s work necessarily made pursuant to the employee’s official
duties”; “we must take a practical view of all the facts and circumstances
surrounding the speech and the employment relationship.”).                     The complaint
plausibly alleges that plaintiff spoke as a citizen on a matter of public concern. See,
Lane v. Franks, 573 U.S. 228, 235-36 (2014) (“Speech by citizens on matters of
public concern lies at the heart of the First Amendment…. This remains true when
speech concerns information related to or learned through public employment.”)
       In addition, plaintiff has identified clearly established law to support his first
amendment retaliation claim. Among the authorities plaintiff cites is Hartman v.
Moore, 547 U.S. 250, 256 (2006), which states that “the law is settled that as a
general matter the First Amendment prohibits government officials from subjecting

4
  If a government employee speaks pursuant to his official duties, there is no constitutional
protection because the restriction on speech simply reflects the exercise of employer control over
what the employer itself has commissioned or created. Brammer-Hoelter, 492 F.3d 1192, 1202
(10th Cir. 2007), quoting Garcetti v. Ceballos, 547 U.S. 410 (2006).



                                               10
an individual to retaliatory actions, including criminal prosecutions, for speaking
out”).
         Plaintiff has carried his burden in response to defendants’ qualified
immunity argument.
         Second, in Proposition III. D. (2), defendants argue they are entitled to
qualified immunity on the abuse of process claim alleged under the Fourth
Amendment (the second cause of action) because no clearly established law holds
that their alleged conduct constitutes a violation of law for purposes of this type of
claim. In response, plaintiff identifies authorities indicating that an abuse of
process claim can potentially be brought under the Fourth Amendment based on
allegations that defendants brought a prosecution without probable cause. See,
Erikson v. Pawnee Cty. Bd. of Cty. Comm’rs, 263 F.3d 1151, 1153, 1155, n.5 (10th
Cir. 2001) (plaintiff argued defendants violated his federal civil rights by
conspiring to prosecute him without probable cause or sufficient evidence; as part
of the court’s discussion of plaintiff’s § 1983 claim brought under the Fourth
Amendment for malicious prosecution, the court observed that “state law provides
the elements for a claim of abuse of process under §1983,” stating that, under
Oklahoma law, an ulterior or improper purpose is an essential element of such a
claim); Roska ex rel. Roska v. Peterson, 328 F.3d 1230, 1244 (10th Cir. 2003) (“In
this circuit, state law provides the starting point for a constitutional claim of
malicious prosecution and abuse of process,” citing Erikson).
         In both Erickson and Roska, the court concluded that plaintiffs had not
sufficiently alleged constitutional violations based on abuse of process because
there were no allegations of an improper or ulterior purpose. But that is not the
situation here.    The complaint includes allegations of defendants’ improper
purposes when they caused plaintiff’s seizure and his prosecution for the blackmail



                                         11
charge. Those improper purposes include discrediting plaintiff’s contentions about
the cheating scheme, retaliating against plaintiff for having brought the cheating
scheme to the attention of others, and interfering with plaintiff’s ability to obtain
the position of Director of the Oklahoma Department of Emergency Management.
Doc. no. 3, ¶ 156. Thus, the complaint alleges that defendants’ improper purposes
for abusing process in violation of the Fourth Amendment were purposes which
benefitted themselves and their corrupt scheme. Id., ¶ 157.
      Moreover, in Pierce v. Gilchrist, 359 F.3d 1279, 1299 (10th Cir. 2004), the
court of appeals cited Supreme Court rulings for the principle “that knowingly, or
with reckless disregard for the truth, including false information in the affidavit
supporting the arrest warrant constitute[s] a Fourth Amendment violation.”
Although Gilchrist brought § 1983 claims based on a malicious prosecution theory
rather than an abuse of process theory, the following statement in Gilchrist is
relevant. “Even if there were no case directly on point imposing liability on
officials whose falsification of evidence occurred at the post-arrest stage, an official
in Ms. Gilchrist’s position could not have labored under any misapprehension that
the knowing or reckless falsification and omission of evidence was objectively
reasonable.” Gilchrist, 359 F.3d 1279, 1299. The court observed that if it were
proven at trial that Ms. Gilchrist had engaged in a deliberate attempt to ensure the
prosecution and conviction of an innocent man, then such conduct would violate
the plaintiff’s constitutional rights “with obvious clarity.” Id., p. 1300.
      The court concludes that plaintiff has identified clearly established law to
support his fourth amendment abuse of process claim.
      In addition, to the extent that defendants’ assertion of qualified immunity
necessarily challenges plaintiff’s allegations on the ground that the allegations are
insufficient to show a constitutional violation, plaintiff has met that standard.



                                          12
Allegations already reviewed in this order plausibly allege abuse of process in
violation of the Fourth Amendment.
      Plaintiff has carried his burden in response to defendants’ qualified
immunity argument. This argument is rejected as a basis for dismissal of the fourth
amendment abuse of process claim.
      Proposition III. E. Defendants argue that no fourteenth amendment claim
exists for malicious prosecution. No such claim is alleged in this action. and the
court rejects this argument for dismissal.
      As part of Proposition III. E., defendants also argue they are entitled to
qualified immunity on the malicious prosecution claim asserted under the Fourth
Amendment (the third cause of action) because one of the elements of that type of
claim is a favorable termination of the proceedings in question. Defendants argue
that, for this purpose, the alleged dismissal of the blackmail charge does not
constitute a favorable termination of those proceedings.
      In response, plaintiff agrees that a § 1983 malicious prosecution claim
requires the underlying action to have been successfully terminated in the
plaintiff’s favor. Plaintiff argues that criminal proceedings are terminated in favor
of the accused by the formal abandonment of proceedings (which is what is alleged
to have happened here), if the charge was abandoned for a reason that indicates
innocence or that is inconsistent with guilt. See, Wilkins v. DeReyes, 528 F.3d
790, 802-03 (10th Cir. 2008) (reasons given for the dismissal of the charges did not
demonstrate a favorable termination of the case because the reasons for termination
did not indicate the innocence of the accused and were reasons which were at least
consistent with guilt).
      The court finds that numerous allegations plausibly show that the blackmail
charge brought against plaintiff was dropped for reasons which indicate innocence



                                         13
or are inconsistent with guilt. For example, the complaint alleges that Prater spoke
with the prosecutor and told the prosecutor he (Prater) would testify in favor of
plaintiff at the preliminary hearing, after which the blackmail charge was
dismissed. Doc. no. 1, ¶¶ 137-38.
        This argument for dismissal is rejected.
        Proposition III. F. Defendants argue that plaintiff’s indictment by the grand
jury is an intervening factor which bars his claims. This argument for dismissal is
rejected. The complaint alleges the grand jury was presented with false and
fabricated evidence due to the actions of the defendants. In these circumstances,
the indictment offers no shield to the defendants. See, Robinson v. Maruffi, 895
F.2d 649, 655-56 (10th Cir. 1990) (decisions to indict or to prosecute do not “shield
a police officer who deliberately supplied misleading information that influenced
the decision.”)
        Proposition III. G. Finally, defendants argue that the civil conspiracy claim
is not plausible because the allegations of a conspiracy are merely conclusory and
are otherwise insufficient. This argument for dismissal is rejected. The complaint
includes numerous, detailed allegations in support of an alleged conspiracy to
violate constitutional protections, along with allegations regarding each of the
defendants’ alleged role in that conspiracy.
                                     Conclusion
        After careful consideration, defendants’ motion to dismiss is DENIED.
        IT IS SO ORDERED this 9th day of December, 2019.




19-0751p003.docx




                                         14
